Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-20 directed to Invention II non-elected without traverse.  Accordingly, Claims 12-20 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended to cancel withdrawn claims 12-20 directed Invention II non-elected without traverse to as follows: 
Cancel Claims 12-20.
Examiner’s Statement of Reasons for Allowance
1.	Claims 1-11 allowed.
2.	The following is an examiner’s statement of reasons for allowance:	
Regarding Claim 1, closest prior art of record Hughes (US 2017/0229828, IDS Document) discloses a surge arrester device (Figures 1-5) comprising: 
a first housing portion (comprising 537, Figure 5, corresponding element in other Figures) including a first end and a second end (comprising 509, 508, Figure 5), the first end including a first opening and the second end including a second opening (opening of 509, 508 shown in Figure 5); 
a first axis parallel (central axis or parallel axis via the center of 537, Figure 5) to the first housing portion, the first axis intersecting a first center of the first opening and a second center of the second opening; 
a second axis perpendicular to the first housing portion (central axis of 236, note that 236 is perpendicular to 237 and the central/second axis is perpendicular to the first axis, Figure 5), the second axis intersecting an intermediate section of the first housing portion (Figure 5); 
a second housing portion (comprising 536, Figure 5) protruding from the intermediate section of the first housing portion (536 from an intermediate section of 537, Figure 5); and 
a metal oxide varistor (MOV) stack (240 comprising 240a-240f, Figure 5) within the second housing portion (240 within 536, Figure 5), wherein the MOV stack is released through an opening of the second housing portion based on a fault to ground condition (Paragraph 50, “…). 
Hughes does not disclose the second housing portion protruding at an angle between the first axis and the second axis and the MOV stack is released being based on a fault to ground condition. 
Yaworski et al. (US 5,088,001, IDS Document) discloses a surge arrester (10, Figures 1-2) comprising a first housing portion (12, Figures 1-2), a second housing portion (18, Figures 1-2), and a MOV stack within the second housing portion (72 comprising 74 within 18, Figure 2), wherein the MOV stack is released through an opening of the second housing portion based on a fault to ground condition (through the opening of 18 when cap 20 connected to ground conductor 26 ruptures, Figure 2, Column 3, lines 33-53, “…The metal cap 20 is connected via metallic coupling 62 to the reinforced surge arrester assembly 72 with the intention that it separate from leg 18 or fracture to permit the contents of leg 18 to move downwardly”, Column 5, lines 24-39).
Combination of Hughes and Yaworski does not disclose the second housing portion of the surge arrester protruding at an angle between the first axis and the second axis (see also Applicant’s arguments toward Simonsohn reference on Pages 7-9 of the Remarks), in combination with other recited elements of Claim 1, therefore allowable. Claims 2-11 depend from Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/           Examiner, Art Unit 2836, 8/29/2022